DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on 08/11/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 10028761 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-24, 26-30, 32-36, and 38-40, is/are rejected under 35 U.S.C. 103 as obvious over Smith et al. (US 20090057369 A1) in view of Thompson et al. (US 7252641 B2) in view of El-Galley et al. (US 20110125149 A1) and further in view of Zemlok et al. (US 20110022032 A1).
Regarding claims 21 and 15-18, Smith et al. discloses a surgical instrument (1, fig. 1), comprising: a housing (10); an elongate shaft (30) extending from said housing; an end effector (50/60), extending from said elongate shaft, wherein said end effector comprises: an anvil (60); a staple cartridge (60) comprising a plurality of staple cavities and staples removably positioned within said plurality of staple cavities [0108, 0118, 0121]; a motor (120/210  [0112, 0130]); 
an interface (14, indicators, LEDS, audio/visual display, CHIPS/RFID, colored indicator wheel 1840) configured to display information to a user of 
a memory (processor 500 [0107,0147, 0184-0185, 0228]) configured to store instructions which, when executed from said memory, cause said processor to: detect an error requiring mechanical bailout of said surgical instrument disable said motor in response to said detection of said error; alert the user through said interface to perform said mechanical bailout; and provide instructions for performing said mechanical bailout to the user through said interface ([0142, 0147-0148, 0164-0169, 0185, 0225, 0242, 0254]).
Regarding claims 30 and 15-18, Smith et al. discloses surgical instrument (1, fig. 1), comprising: a housing (10); an elongate shaft (30) extending from said housing; an end effector comprising: an anvil (60); a staple cartridge (60) comprising a plurality of staple cavities; and staples removably positioned within said plurality of staple cavities; a drive member movable to effectuate a motion in said end effector; a motor (120/210) operable to move said drive member to effectuate said motion in said end effector ([0112, 0130]);

an interface (14, indicators, LEDS, audio/visual display, CHIPS/RFID, colored indicator wheel 1840) configured to convey information to a user of said surgical instrument ([0107, 0141, 0145, 0147, 0174, 0256]); 
a processor; and a memory (processor 500 [0107,0147, 0184-0185, 0228]) configured to store instructions which, when executed from said memory, cause said processor to: detect an error requiring mechanical bailout of said surgical instrument; disable said motor in response to said detection of said error; alert the user through said interface to perform said mechanical bailout; and provide directions for performing said mechanical bailout to the user through said interface ([0142, 0147-0148, 0164-0169, 0185, 0225, 0242, 0254]).
Regarding claims 36 and 15-18, Smith et al. discloses surgical instrument (1, fig. 1), comprising: a housing (10); an elongate shaft (30) extending from said housing; an end effector comprising: an anvil (60); a staple cartridge (60) comprising a plurality of staple cavities; and staples removably positioned within said plurality of staple cavities; a drive member movable to effectuate a motion in said end effector; a motor (120/210) 
a bailout assembly  (manual levers overrides, internal electrical switches) operable to perform a bailout of said surgical instrument ([0142, 0147-0148, 0164-0169, 0185, 0225, 0242, 0254]);  
a visual interface (14, indicators, LEDS, audio/visual display, CHIPS/RFID, colored indicator wheel 1840) configured to convey information to a user of said surgical instrument  ([0107, 0141, 0145, 0147, 0174, 0256]); a processor; and a memory (processor 500 [0107,0147, 0184-0185, 0228]) configured to store instructions (records data, stores data on fuses, transfers the data), which, when executed from said memory, cause said
processor to: 
detect an error requiring bailout of said surgical instrument; disable said motor in response to said detection of said error; and alert the user through said visual interface to perform said bailout wherein said instructions (LED lights, audio visual and etc. alert user), when executed from said memory, further cause said processor to store a bailed out state in said memory in response to said detection of said bailout error ([0142, 0147-0148, 0164-0169, 0185, 0225, 0242, 0254]). 
In the alternative, if it can be argued that Smith et al. fails to disclose the processor will store instructions which, when executed from said memory, cause said processor to: detect an error requiring mechanical bailout of said surgical instrument disable the motor in response to said detection of said error; alert the user through said interface to perform said mechanical bailout; and provide instructions for performing said mechanical bailout to the user through said interface to perform said mechanical bailout and alert the user through said visual interface to perform said bailout wherein said instructions when executed from said memory, further cause said processor to store a bailed out state in said memory in response to said detection of said bailout error and said visual interface is configured to depict step-by-step instructions to perform said bailout -
Thompson et al. teaches a similar surgical device (20) that will store instructions which, when executed from said memory, cause said processor to: detect an error requiring mechanical bailout of said surgical instrument disable a motor (186/188) in response to said detection of said error; alert the user through said interface to perform said mechanical bailout (steps 420, 436, 460, 474-484); and provide instructions for the user through said interface to perform said mechanical bailout and alert the user through said visual interface (message displayed) to perform said bailout 
El-Galley et al. also teaches a similar surgical device (20, 20', 20'' and 20''' [0055, 0118], fig. 1) that will store instructions which, when executed from said memory, cause said processor to: detect an error requiring mechanical bailout of said surgical instrument disable a motor (disables any device [0083]) in response to said detection of said error; alert the user through said interface to perform said mechanical bailout (guidance audio/video guidance [0107, 0126, 0163]); and provide instructions for the user through said interface to perform said mechanical bailout and alert the user through said visual interface to perform said bailout wherein said instructions when executed from said memory, further cause said processor to store a bailed out state in said memory in response to said detection of said bailout error ([0083, 0158, 0162-0164], figs. 1-49).
Zemlok et al. teaches a surgical instrument 10 that has a visual interface (120/604) is configured to depict step-by-step instructions to 
Zemlok et al. states:  “identifier is not valid, the instrument 10 is not going to operate and displays an error code or a "failure to authenticate battery" [0116]…microcontroller 500 also adjusts the motor speed or torque of the instrument 10 based on the measured feedback [0118]… the sensors discussed above may be used to determine if the staples have been fired from the staple cartridge, whether they have been fully fired, whether and the extent to which the beam has been retracted proximally through the staple cartridge and other information regarding the operation of the loading unit [0147]… interpretation of the sensed feedback signal from the calculators 416 and 422 to control the movement of the firing rod 220 and other components of the instrument 10 in response to the sensed signal” [0167]
Given the suggestion and teachings to have a bail out system by Smith et al. with a visual interface working in conjunction with mechanical systems, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Smith et al.’s stapler to have the processor will store instructions which, when executed from said memory, cause said processor to: detect an error requiring mechanical bailout of 
Regarding claims 22-24, 26-29, 32-35, and 38-40, Smith et al./Modified Smith et al. discloses said memory (processor 500 [0107,0147, 0184-0185, 0228]) comprises a first memory and a second memory (records data, stores data on fuses, transfers the data), wherein said instructions, when executed from said first memory, further cause said processor to store a bailed out state in said second memory in response to said detection of said bailout error (stores all movements of users including errors) wherein said instructions, when executed from said memory, further cause said processor to provide said instructions for performing said mechanical bailout to the user of the said surgical instrument in a plurality of steps (LED lights, audio visual and etc.), wherein said processor and 

Claims 31 and 37, is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20090057369 A1) or Modified Smith et al. (See above) in view of Smith et al. (US 20100089970 A1).
Regarding claims 31 and 37, Smith et al. teaches having a bailout assembly (manual levers overrides, internal electrical switches [0160]), rotatable power supply (1600 [0247], fig. 37), a rotatable manual release 1800 ([0254-0256], figs. 37-55, 59, and 62) a visual interface (14indicators, LEDS, audio/visual display, CHIPS/RFID, colored indicator wheel 1840) configured to convey information to a user of said surgical instrument ([0107, 0145, 0174, 0256]); along with mechanical systems (circuit board 500/chips/display, hash code replies [0141, 0147, 0176-0185])

Smith et al. ‘970 teaches a bailout handle (510) accessible through said bailout door (1103), said bailout handle operable to move said drive member to effectuate a bailout motion in said end effector (fig. 60).
Given the suggestion and teachings to have a bail out system by Smith et al./Modified Smith et al. with a visual interface working in conjunction with mechanical systems, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Smith et al.’s stapler to have the bailout assembly comprises a rotatable bailout member for emergency override/stop, power failure, repairing, and performing necessary maintenance as taught by Smith et al. ‘970.

Claim 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20090057369 A1) or Modified Smith et al. (See above) in view of Karkanias et al. (US 20090311655 A1).
Regarding claim 25, Smith et al. teaches having a bailout assembly (manual levers overrides, internal electrical switches [0160]), rotatable power supply (1600 [0247], fig. 37), a rotatable manual release 1800 ([0254-0256], figs. 37-55, 59, and 62) a visual interface (14indicators, 
Smith et al./Modified Smith et al. fails to disclose each of said plurality of instruction steps is presented to the user through said interface in an animated image.
Karkanias et al. a medical system (100/200/300/400/500) with 3D cameras with having a plurality of instruction steps (method 200/500 [0033]) is presented to a user through an interface (108, [0019, 0033-0044]) in an animated image ([0042], figs. 1-6).
Given the suggestion and teachings to have a bail out system by Smith et al. with a visual interface working in conjunction with mechanical systems, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Smith et al.’s stapler to have each of said plurality of instruction steps is presented to the user through said interface in an animated image for aiding performing necessary surgical steps, training/teaching aid, and maintenance steps as taught by Karkanias et al.

Response to Arguments
Applicant’s arguments with respect to claim(s) 36-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., mechanical bailout function) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The phrase “requiring mechanical bailout” is not limited to any type particular function. Examiner contends that Smith et al. discloses a memory (processor 500 [0107,0147, 0184-0185, 0228]) configured to store instructions which, when executed from said memory, cause said processor to: detect an error requiring mechanical bailout of said surgical instrument disable said motor in response to said detection of said error; alert the user through said interface to perform said mechanical bailout; and provide instructions for performing said mechanical bailout to the user 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/ROBERT F LONG/Primary Examiner, Art Unit 3731